Alfred Simpson has filed a motion for rehearing in which our attention is called to certain testimony tending *Page 543 
to support his defense of an alibi. This was not overlooked in our examination of the testimony originally. The statement of facts con-contains 231 typewritten pages, embracing many questions relative to the admissibility of evidence. It would be impracticable to undertake to discuss in detail the evidence, as well as to attempt in this proceeding to pass upon the questions of law relative to the admissibility, or otherwise, of evidence. We believe, considering only the legal evidence, our former opinion reflects a correct holding, and the motion for rehearing is overruled.
Overruled.